     Case 1:21-cv-00122-AWI-GSA Document 8 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    ALLEN HAMMLER,                                     Case No. 1:21-cv-00122-AWI-GSA (PC)
 8                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, DENYING
 9           v.                                          PLAINTIFF’S APPLICATION TO PROCEED
                                                         IN FORMA PAUPERIS, AND DISMISSING
10    ALLISON, et al.,                                   THE CASE WITHOUT PREJUDICE
11                       Defendants.                     (Doc. Nos. 2, 5)
12

13          Plaintiff Allen Hammler is a state prisoner proceeding pro se with this civil rights action

14   pursuant to 42 U.S.C. § 1983. Plaintiff filed his complaint on January 29, 2021. Doc. No. 1. The

15   matter was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

16   Eastern District of California Local Rule 302.

17          On February 2, 2021, the magistrate judge entered findings and recommendations,

18   recommending that Plaintiff’s application to proceed in forma pauperis be denied under 28 U.S.C.

19   § 1915(g) and that this case be dismissed without prejudice to Plaintiff’s refiling the case with

20   submission of the $402.00 filing fee. Doc. No. 5. On February 11, 2021, Plaintiff filed

21   objections to the findings and recommendations. Doc. No. 6.

22          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Eastern District of

23   California Local Rule 304, the Court has conducted a de novo review of this case. Having

24   carefully reviewed the entire file, including Plaintiff’s objections, the Court concludes that the

25   findings and recommendations are supported by the record and proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1.      The findings and recommendations (Doc. No. 5) entered on February 2, 2021, are

28                  ADOPTED in full;
                                                        1
     Case 1:21-cv-00122-AWI-GSA Document 8 Filed 03/08/21 Page 2 of 2


 1         2.    Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is denied;

 2         3.    This case is dismissed without prejudice to Plaintiff’s refiling the case with

 3               submission of the $402.00 filing fee; and

 4         4.    The Clerk of Court is directed to close this case.

 5
     IT IS SO ORDERED.
 6

 7   Dated: March 8, 2021
                                              SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
